SWIFT, Judge.
For the reasons this day assigned in the companion case of Wendorf, et al. v. Corley, et al., 394 So.2d 1252, the judgment of the district court in our No. 7932 is affirmed in part and reversed in part and accordingly, it is ORDERED, ADJUDGED AND DECREED that there be judgment in our No. 7932 in favor of plaintiff, Wendorf Realty, Inc., and against defendants, Earl Corley and James Delaney, in the sum $350.00 with legal interest thereon from judicial demand until paid and for all costs of this suit, except the expense of the survey, plat and proces verbal of R. B. LaCroix, Registered Land Surveyor, which cost is assessed one-half to plaintiff and one-half to defendants. Otherwise, the judgment is affirmed.
AFFIRMED IN PART, REVERSED IN PART AND RENDERED.